Citation Nr: 1517094	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  95-12 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for the period prior to January 19, 2006, and following March 28, 2006, for lumbar strain with mechanical low back pain and degenerative changes.  
	
2. Entitlement to an effective date earlier than May 14, 2009, for the grant of a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Daniel Krasengor, Esquire 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to July 1981 with subsequent reserve service between September 1986 and March 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of October 1994 and September 2011 rating decisions issued by the Washington, D.C. and Baltimore, Maryland Regional Offices (ROs), respectively, of the Department of Veterans Affairs (VA).

Of note, the Veteran currently has an appeal for claims of (1) entitlement to recognition of the Veteran's daughter, N.W., as a "helpless child," (2) entitlement to recognition of the Veteran's daughter, L.H., as a "helpless child," (3) entitlement to recognition of the Veteran's son, M.H., as a "helpless child," and (4) entitlement to automobile and adaptive equipment or adaptive equipment only.  As the Veteran has different representation for those claims, they are being addressed in a separate decision.

By way of brief procedural history, the September 2011 rating decision implemented the Board's August 2011 grant of a TDIU rating, and assigned a May 14, 2009 effective date.  In November 2011, the Veteran submitted a Notice of Disagreement (NOD), indicating that she disagreed with the assigned effective date.  In its September 2012 decision/ remand (discussed further below), the Board remanded the issue of entitlement to an effective date earlier than May 14, 2009, for a TDIU rating, for issuance of a Statement of the Case (SOC). See Manlincon v. West, 12 Vet. App. 238 (1999).  In compliance with the Board's remand, the RO issued an SOC in September 2013.  In November 2013, the Veteran (via her representative/attorney) submitted written correspondence that has been accepted as a substantive appeal in lieu of a VA Form 9. 

With respect to the increased rating claim, the October 1994 rating decision, in pertinent part, granted the Veteran's claim for service connection for a low back disability and assigned a 20 percent rating, effective May 13, 1990.  The Veteran disagreed with the initial rating assigned therein, and the current appeal ensued.  The Board remanded the claim for additional development of the record in June 2005, August 2008, and July 2009.  In an August 2011 decision, the Board denied the claim.  The Veteran thereafter appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  A February 2012 Court Order and Joint Motion for Remand (JMR) vacated the Board's August 2011 decision as to this claim. 

This matter was most recently before the Board in September 2012, at which time the Board granted a 40 percent rating for the period between January 19, 2006, and March 28, 2006, and denied ratings in excess of 20 percent for the periods prior to January 18, 2006, and after March 29, 2006.  

Thereafter, the Veteran to the Court appealed that part of the September 2012 decision that denied ratings in excess of 20 percent for the low back disability for the periods prior to January 19, 2006, and after March 28, 2006.  A February 2014 Court Memorandum Decision vacated the Board's September 2012 decision to the extent that it had denied disability ratings in excess of 20 percent prior to January 19, 2006, and after March 29, 2006, and remanded the issue for further proceedings consistent with the Memorandum. 

The Veteran testified before the undersigned at an October 2004 Central Office (CO) hearing.  A hearing transcript has been associated with the claims file. 

In evaluating this case, the Board has also reviewed the "Virtual VA" system (to include VBMS) to ensure a complete assessment of the evidence.  In this regard, in August 2014, additional private treatment records pertaining to the low back were associated with the Veteran's electronic claims file without RO review or a waiver.  Given that the Board is remanding the claims on appeal, the RO will have an opportunity to consider this additional evidence when the claims are adjudicated during the remand process.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating - Low Back 

In the February 2014 Memorandum Decision, the Court determined that the Board had "clearly erred" in finding that a December 2009 VA examination was adequate for rating purposes.  See Memorandum, p. 8.  The Memorandum specifically noted that the December 2009 VA examiner had expressed no opinion regarding the Veteran's documented history of flare-ups (see, e.g., March 2006 and March 2009 VA examinations in which the Veteran reported flare-ups caused by bending/stooping and severe, daily flare-ups lasting for hours, respectively).  Rather, the VA examiner simply indicated "no" in response to the question: "Are there flare-ups of spinal condition."  Despite the fact that the Board was required to consider staged ratings pursuant to the February 2012 JMR, the Court concluded that the Board had relied on an VA examination report that gave no indication as to the time period during which flare-ups did not occur and expressed no opinion regarding the Veteran's past flare-ups.  

The Court thus found that, in light of the Veteran's reported history of flare-ups, as well as the requirements set forth under DeLuca and Mitchell, the Board had clearly erred in finding the December 2009 VA examination report adequate for rating purposes. See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Court directed that the claim be remanded so that the Board could provide the Veteran with an adequate medical examination (or otherwise adjudicate the claim consistent with this decision). 

Accordingly, in compliance with the Court's February 2014 Memorandum, the Board must remand the claim in order to afford the Veteran an adequate VA spine examination.  The Board specifically finds that a retrospective medical opinion would be helpful in this case in assessing the severity of the service-connected low back disability for the period prior to January 19, 2006, and following March 28, 2006, and particularly with regard to any additional estimated impairment during flare-ups. See Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008) (wherein the Court determined that VA may need to obtain a "retrospective medical opinion" to determine the severity of a disability(ies) decades prior); Vigil v. Peake, 22 Vet. App. 63, 67 (2008) (noting that the duty to assist may require a retrospective medical evaluation where there is no medical evidence for the relevant time period). See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

The Board further notes that the Veteran's most recent VA spine examination was conducted in 2009, nearly six years ago.  An August 2014 private treatment report recently added to the Veteran's electronic claims file (and without a waiver) reflected that there was "little motion with flexion and extension" of the lumbar spine. See Community Radiology Association X-ray Report, August 2014.  This evidence suggests that the Veteran's back condition has worsened since 2009. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In its Memorandum, the Court additionally noted that the Board's September 2012 decision lacked reasons or bases in several respects.  The Board will briefly outline these errors so that they are not repeated with further adjudication of this claim.  

With respect to the Board's finding that there was no functional impairment during flare-ups, the Board explained that during her March 2006 VA examination, the Veteran reported "functional impairment of 25 percent during her daily flare-ups of back pain."  The Court noted that the Board was actually referencing the Veteran's statements during her March 2009 VA examination that she had 25 percent "residual function" during flares-ups - meaning, that only 25 percent of her functional ability remained, no that it was reduced by 25 percent. See March 2009 VA Examination Report.  This error, the Court found, led the Board to mistakenly conclude that the impairment during flare-ups would result in forward flexion of only 67 degrees out of 90 degrees, rather than 22.5 degrees out of 90 degrees.  

The Court also found that the Board had failed to adequately explain its findings that a lack of functional impairment during flare-ups was demonstrated by the Veteran's statement during her August 2003 VA examination, that "she has some good days and some bad days and they are about equal." See August 2003 VA Examination Report.  In this instance the Board did not explain why it interpreted this statement to pertain to the low back disorder given that it appeared in the portion of the examination report discussing her knee.  Further, the Board failed to discuss why it interpreted the word "equal" to refer to the relative severity of symptoms on good days and bad days, rather than to the quantity of good days relative to bad days.  

The Court also noted that the Board had cited some inaccurate facts with respect to the Veteran's range of motion, specifically finding that the Veteran's lateral flexion measured less than 30 degrees, bilaterally, in several examinations (despite the Board's finding that the worst lateral flexion range of motion recorded was 30 degrees). See February 1992, August 2003, and October 2004.


Additional Records

The Board notes that the Veteran's VBMS file indicates that there is an active Chapter 31 claim.  Chapter 31 generally refers to the VA Vocational Rehabilitation and Employment Services (VR&E) program.  Enrollment in VR&E may result in the creation of records relevant to compensation claims.  As such, upon remand, the RO should determine whether the Veteran has participated in the VR&E and, if so, associate any relevant records with the claims file. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Earlier Effective Date for a TDIU Rating

Finally, the Board finds that the Veteran's claim for an effective earlier than May 14, 2009, for the grant of a TDIU is inextricably intertwined with the claim for a higher rating for her low back disability because adjudication of this claim may affect the merits and outcome of the claim for an earlier effective date for TDIU.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran whether there are any outstanding private treatment records pertinent to the remaining claims on appeal.  After any appropriate releases have been signed, all reported private treatment records should be requested.  Also obtain and associate with the claims file any outstanding records of VA treatment dated through the present. 

2. Determine whether the Veteran has participated in the VA Vocational Rehabilitation and Employment Services (VR&E) Program and, if so, associate any relevant records with the claims file.

3. Thereafter, arrange for an orthopedic examination of the Veteran to ascertain the current level of severity of her service-connected lumbar strain, mechanical low back pain, and degenerative changes.  The entire record, to include the Veteran's electronic claims file, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be accomplished and all clinical findings should be reported in detail. 

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine disability. 

In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins. 

Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should state whether the Veteran's service-connected lumbar spine disability is manifested by any neurological impairment.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment, erectile dysfunction, and/or right lower extremity radiculopathy as a result of his back disability. (Note: service connected is currently in effect for left and right lower extremity radiculopathy as associated with the low back disability). 

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. In addition to physical examination of the Veteran's lumbar spine as indicated in directive #2, take all indicated action in order to obtain a VA retrospective medical opinion from an appropriate examiner to ascertain the severity of the service-connected low back disability in terms of the applicable rating criteria for the periods prior to January 19, 2006, and following March 28, 2006. 

The entire record, to include the Veteran's electronic claims file, must be reviewed by the examiner in conjunction with the opinion. 

The purpose of this retrospective opinion is to determine the nature and severity of the low back disability in light of the actual medical findings and clinical information recorded at that time and the contemporaneous and subsequently recorded lay assertions regarding functional loss due to pain, following activity, and during flare ups. 

The examiner is specifically asked to address whether the of pain, excess fatigability, incoordination, and weakness, to include with repeated use or during flare-ups, likely caused any additional disability, and if so, provide an estimate of the degree of such additional limitation, for the period prior to January 19, 2006, and following March 28, 2006.

In providing the requested opinion, the examiner is specifically asked to consider and address the VA examination findings from March 2006 and March 2009, as well as the Veteran's own various statements regarding her symptomatology during the relevant periods (prior to January 19, 2006, and following March 28, 2006), and the examination findings and clinical information recorded from 1990 to 2015 documenting the Veteran's range of motion findings and additional functional limitations on flare-ups due to pain.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

5. Following the completion of the foregoing, readjudicate the Veteran's claims for entitlement to an initial evaluation in excess of 20 percent for the period prior to January 19, 2006, and following March 28, 2006, for lumbar strain with mechanical low back pain and degenerative changes, and entitlement to an effective date earlier than May 14, 2009, for the grant of a TDIU.  Thereafter, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




